 Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                       Pg 1 of 6


Mar 23, 2020
Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                      Pg 2 of 6
Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                      Pg 3 of 6
Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                      Pg 4 of 6
Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                      Pg 5 of 6
Case 20-41308   Doc 181   Filed 03/24/20 Entered 03/24/20 07:40:37   Main Document
                                      Pg 6 of 6
